DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 8-15 and 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nguyen (US 20180258756 A1). 
With respect to claim 1, Nguyen discloses A method comprising: based, at least in part, on a first set of acoustic measurements of a borehole, generating a first beamforming map (map of run 6); estimating a first leakage location based, at least in part, on the first beamforming map (pgph. 40 states that each map is processed using the mask filter to determine an estimation (confidence level of source location estimation) for leak location for each point on the image based on pixel intensity, which equates to estimating a first leakage location); based, at least in part, on a second set of acoustic measurements, generating a set of beamforming maps (any combination of runs 1-7) corresponding to a set of acoustic velocities (any map generated using acoustic signals corresponds to a set of acoustic velocities), evaluating spatial statistics of the set of beamforming maps against one or more criteria (closeness to leak location) to identify which of the set of beamforming maps indicates a most prominent leakage location (pgph. 41); and updating the first estimated leakage location based, at least in part, on the identified beamforming map (the leakage location is refined using the first leakage estimation and the identification of the map corresponding to the tool being closest to the leak whereby that map is given more weight when they are stitched, pgphs. 39-43).
With respect to claim 2, Nguyen discloses determining an estimated acoustic velocity at the first estimated leakage location (speed of sound, pgphs. 25, 26) as an acoustic velocity in the set of acoustic velocities used to generate the identified beamforming map (the speed of sound is the velocity for the set, pgphs. 25, 26).
With respect to claim 4, Nguyen discloses wherein updating the first estimated leakage location comprises, identifying a location having a maximal likelihood value in the identified beamforming map (pixel weighting/confidence level analysis discussed in pgph. 40); and indicating the location having the maximal likelihood value as an updated estimated leakage location (pgph. 40).
With respect to claim 5, Nguyen discloses determining the set of acoustic velocities based, at least in part, on operational conditions in the borehole (uniform medium, pgph. 26).
With respect to claim 8, Nguyen discloses positioning a hydrophone array tool in the borehole at the first estimated leakage location (pgphs. 3, 19, fig. 10 and related discussion).
With respect to claim 9, Nguyen discloses obtaining the second set of acoustic measurements with the hydrophone array tool at the first estimated leakage location (all the runs of 1-7 are taken with the array at the estimated location).
With respect to claim 10, Nguyen discloses wherein estimating the first leakage location comprises identifying a location having a maximal likelihood value in the first beamforming map (pgph. 40 states that each map is processed using the mask filter to determine an estimation (confidence level of source location estimation) for leak location for each point on the image based on pixel intensity, which equates to estimating a first leakage location, the highest pixel intensity being the pixel with the maximal likelihood for leak location).
With respect to claim 11, Nguyen discloses calculating spatial statistics of the set of beamforming maps (pgphs. 38-42, at least the step of assigning weights to the maps based on distance from source requires calculating special statistics).
With respect to claim 12, Nguyen discloses wherein the second set of acoustic measurements is a subset of the first set of acoustic measurements (the first and second set of measurements are not defined narrowly enough to prevent the measurements used to generate any or all of the maps of runs 1-7 being called the first set and any combination of the measurements used to generate any other combination of subset of maps 1-7 from being called the second set of measurements).
With respect to claims 13-15, 17-20, these limitations are substantially similar to those of claims 1, 2, 4, 5, and 8-12, discussed supra, except for the processor and machine readable medium with code which are discussed in pgphs. 47-50 of Nguyen.
Allowable Subject Matter
Claims 3, 6, 7, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5771170 A discloses updating acoustic velocity in col. 3 ll. 42-50. US 20170269243 A1 discloses similar steps in pgph. 40 as well as imaging using beamforming.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        12/16/2022